Citation Nr: 1102309	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  09-05 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an acquired psychiatric disorder, to include 
post traumatic stress disorder (PTSD) and depression. 

2.  Entitlement to service connection for drug abuse. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from March 1971 to April 
1972.  He served in the Republic of Vietnam (RVN) from September 
2, 1971 to April 22, 1972.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
By that rating action, the RO denied service connection for PTSD 
and drug abuse. 

The Board is cognizant of the recent decision of the United 
States Court of Appeals for Veterans Claims (Court) in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found 
that the Board erred in not considering the scope of the 
Veteran's claim of service connection for PTSD as including any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record (in that case, diagnoses of chronic 
PTSD and depression).  In light of Clemons, and based on the 
medical evidence of record, the Board has recharacterized the 
Veteran's claim as one of entitlement to service connection for 
an acquired psychiatric disorder, to include PTSD and depression. 

In July 2009, the Veteran testified before a Decision Review 
Officer (DRO) at the Cleveland, Ohio RO.  A copy of the hearing 
transcript is contained in the claims file. 



The issue of entitlement to service connection for drug abuse is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO/Appeals Management Center (AMC) in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran served in the RVN from September 2, 1971 to April 
22, 1972.

2.  The Veteran's current diagnosis of PTSD has been shown to be 
based on an identified stressor of being fearful of enemy fire 
during convoy missions while assigned to RVN.   


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, PTSD is due 
to disease or injury that was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.) and the 
Court (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record that is necessary to substantiate the 
claim. The claimant should be informed as to what portion of the 
information and evidence VA will seek to provide, and what 
portion of such the claimant is expected to provide. Proper 
notification must also invite the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  See, also, the Court's 
decision in Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 120- 21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that a comprehensive VCAA letter, as opposed to a 
patchwork of other post-decisional documents (e.g., statements or 
supplemental statements of the case), was required.

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  Id.

Regarding the claim for service connection for an acquired 
psychiatric disorder, to include PTSD and depression, to the 
extent that the action taken below is fully favorable to the 
Veteran, the Board finds that further discussion of the 
requirements of VCAA is not required.  

II. Merits Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).  

To establish a service connection for an injury, a Veteran is 
required to show (1) medical evidence of a current disability, 
(2) medical or lay evidence of in-service incurrence or 
aggravation of an injury, and (3) medical evidence of a nexus 
between the claimed in-service injury and the present disability.  
Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the Veteran cannot establish some of these 
elements, a Veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  

To establish continuity of symptomatology, the a Veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of post-service continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the post service 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  

Entitlement to service connection for PTSD requires: (1) medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, between 
current symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304.  

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f); West v. Brown, 7 Vet. App. 70 (1994).  

If the Veteran did not engage in combat with the enemy, or if the 
claimed stressors are not related to combat, the Veteran's 
testimony alone is not sufficient to establish the occurrence of 
the claimed stressors, and those stressors must be corroborated 
by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 
128 (1997).  

However, VA recently amended 38 C.F.R. § 3.304(f) by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the in-service stressor required for PTSD 
claims.  

Service connection for PTSD may now be granted if the evidence 
demonstrates (1) a current diagnosis of PTSD (rendered by an 
examiner specified by the regulation); (2) an in-service stressor 
consistent with the places, types, and circumstances of service 
(satisfactorily established by lay testimony) that has been 
medically related to the Veteran's fear of hostile military or 
terrorist activity by a VA psychiatrist or psychologist, or one 
contracted with by VA; and (3) evidence that the Veteran's PTSD 
symptoms have been medically related to the in-service stressor 
by a VA psychiatrist or psychologist, or one contracted with by 
VA.  Stressor Determinations for Posttraumatic Stress Disorder, 
75 Fed. Reg. 39,852 (July 13, 2010).  

If the evidence establishes that the Veteran engaged in combat 
and the claimed stressor is related to combat, the Veteran's lay 
testimony alone is sufficient to establish the occurrence of the 
alleged stressor when the allegation is consistent with the facts 
and circumstances of his service.  Id.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

The Veteran asserts that his current diagnosis of PTSD is the 
result of being fearful of hostile fire while serving as a radio 
operator during convoy missions when assigned to Headquarters and 
Headquarters Detachment, 6th Transportation Battalion in Long 
Binh, RVN.  (See VA Form 21-4138, Statement in Support of Claims, 
dated and signed by the Veteran in March 2008 and February 2009).  
He maintains that while on an initial convoy mission three weeks 
into his RVN tour, his unit fired into a field out of fear of 
incoming sniper fire.  ((Transcript (T.) at page (pg.) 2)).  

Service personnel records confirm that the Veteran served in the 
RVN from September 2, 1971 to April 22, 1972.  During that time, 
he was assigned to the unit noted above field radio mechanic.  
Service treatment records show that the Veteran was assigned to 
Long Binh, RVN.  An August 2007 VA treatment report reflects that 
a VA psychologist and psychiatrist initially diagnosed the 
Veteran with "Rule out PTSD" after he provided a history of 
having received "repeated hostile fire transporting supplies to 
outlying bases."  However, that same day the same VA 
psychiatrist entered an assessment of PTSD.  (See VA treatment 
reports, dated in August 2007).  

The Board finds that the Veteran's claimed stressor of having 
been fearful of repeated hostile fire while serving as a radio 
operator during convoys while assigned to a transportation unit 
stationed at Long Binh, RVN is credible, given the recent change 
in the law noted above.  Additionally, a VA psychiatrist has 
confirmed that the claimed stressor is adequate to support a 
diagnosis of PTSD and that the Veteran's symptoms are related to 
the claimed stressor.  Thus, the Veteran is entitled to service 
connection for PTSD.


ORDER

Service connection for PTSD is granted. 


REMAND

The Board finds that it must remand the claim for service 
connection for drug abuse for appropriate medical clarification.  
Accordingly, further appellate consideration will be deferred and 
this claim is remanded to the AMC/RO for action as described in 
the directives outlined in the indented paragraphs below.

The Veteran essentially maintains that his continued drug abuse 
stems from the same stressor that caused his PTSD (i.e., fear of 
repeated hostile file during convoy missions as a radio operator 
in the RVN).  (See VA Form 21-4138, Statement in Support of 
Claim, dated and signed by the Veteran in June 2007, and October 
2010 written argument, prepared by the Veteran's representative).  

Service treatment records are devoid of any clinical notations or 
findings of drug abuse.  However, post-service VA and private 
medical records show that the Veteran has received treatment for 
substance abuse and has been diagnosed with polysubstance abuse.  
(See private reports, prepared by Mercy Medical Center, dated in 
October 2005, and an August 2007 VA outpatient report, 
respectively).  

For claims filed after October 31, 1990, as in this case, Section 
8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, 
Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, prohibits 
the payment of compensation for a disability that is a result of 
a veteran's own alcohol or drug abuse. Section 8052 also amended 
38 U.S.C.A. § 105(a) to provide that, with respect to claims 
filed after October 31, 1990, an injury or disease incurred 
during active service will not be deemed to have been incurred in 
line of duty if the injury or disease was a result of the 
person's own willful misconduct or was the result of abuse of 
alcohol or drugs. See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 
3.301(d).

However, it has been held that there can be service connection 
for compensation for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of, his or her service-connected 
disability. Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001). 
The Court indicated that veterans could only recover if they can 
"adequately establish that their alcohol or drug abuse disability 
is secondary to or is caused by their primary service-connected 
disorder." Id. at 1381.

The Court further stated that such compensation would only result 
"where there is clear medical evidence establishing that the 
alcohol or drug abuse disability is indeed caused by a veteran's 
primary service-connected disability, and where the alcohol or 
drug abuse disability is not due to willful wrongdoing." Id.

Thus, because the Veteran is essentially arguing that his 
continued drug abuse is related to the now service-connected 
PTSD, the Board finds that a VA examination is needed to resolve 
this question.

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1.  The Veteran should be scheduled for a 
VA psychiatric examination.  The following 
considerations will govern the examination: 

a. The claims file, and a copy of this 
remand, will be reviewed by the examiner, 
who must acknowledge receipt and review of 
these materials in any report generated as 
a result of this remand.

b. After conducting any interviews with the 
Veteran or any appropriate clinical 
testing, the examiner must provide opinions 
to the following questions: 

(i) Has the service-connected PTSD caused 
the Veteran to use illegal drug products 
after service? If so, has the drug abuse 
that is a result of the service-connected 
PTSD a substantial factor in causing the 
Veteran's current diagnosis of 
polysubstance abuse?  

(iii) Would the Veteran's polysubstance 
abuse not have occurred but for the drug 
abuse caused by the service-connected PTSD?

2.  The RO/AMC must notify the Veteran that 
it is his responsibility to report for the 
examination and to cooperate in the 
development of the claim for service 
connection for drug abuse.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010). In the event that the Veteran 
does not report for the examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  After the above has been completed, the 
RO/AMC should review the claims file and 
ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented. If the examination 
report does not include adequate responses 
to the specific opinion requested, the 
report must be returned to the examiner for 
corrective action.

4.  Thereafter, the RO/AMC should re- 
adjudicate the Veteran's claim for service 
connection for drug abuse in light of all 
of the evidence of record.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case ("SSOC").  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


